—Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered April 27, 1992, which, insofar as appealed from, denied defendant Pelham Bay General Hospital’s motion to renew and reargue the court’s prior decision granting plaintiffs’ motion to dismiss Pelham’s affirmative defense of lack of personal jurisdiction, unanimously affirmed, with costs.
Renewal was properly denied because of Pelham’s failure to offer a reasonable excuse explaining why the additional affidavits were not submitted on the original motion. In any event, even if considered, the additional affidavits do not warrant *309reversal of the IAS Court’s findings that jurisdiction over Pelham was obtained by the service that was made on one of its partners pursuant to CPLR 308 (2). Concur—Carro, J. P., Ellerin, Wallach, Ross and Rubin, JJ.